Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-11, and 15-20 are pending as of the reply and amendments filed on 5/5/21. Claims 6, 12-14, and 21-41 have been canceled. 
The rejection of claims 1-8, 12-17, and 19-20 under 35 USC 112(a) for lack of enablement has been withdrawn in view of the amendments to the claims and Applicants’ remarks.
The rejection of claims 6, 9-12, and 15-18 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
A new rejection under 35 USC 112(b) is made upon consideration of the amended claims, discussed below. The examiner attempted to contact Applicants’ representative to resolve the remaining issues, however, was unsuccessful in reaching Applicants’ representative. 
Claims 1-5, 7-11, and 15-20 were examined. Claims 9-10 and 18 are rejected. Claims 1-5, 7-8, 11, 15-17, and 19-20 are allowed. 


Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation wherein R5 can be nitrile, however, claim 1, from which claim 9 depends, doesn’t include nitrile as a substituent (e.g., R5) for the 3 to 8 membered aliphatic ring formed by R1 and R2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is similarly rejected as this claim depends from claim 9 and also recites R5 to include nitrile. 
It is suggested that “nitrile” be added to claim 1 as a substituent for the 3 to 8 membered aliphatic ring formed by R1 and R2 to overcome this rejection.

Claim 18 is drawn to the method of claim 15, wherein the compound has the following structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. From the drawn structure, it appears that the hydroxyl substituent of the pyridine ring could be attached either 2-N(R1)R2 substituent attached to the pyridine ring. However, claim 15 requires the hydroxyl group to be attached ortho to the –CH2-N(R1)R2 substituent, i.e., X5 is C-OH. There is insufficient antecedent basis for the hydroxyl group to be attached at any other position of the pyridine ring. 


Information Disclosure Statement
The IDS filed on 6/21/21 has been considered. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 9-10 and 18 are rejected. Claims 1-5, 7-8, 11, 15-17, and 19-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/Primary Examiner, Art Unit 1627